ALLOWABILITY NOTICE


Reply to the Ex Parte Quayle Office Action


The submission of the reply filed on 7/19/21 to the Ex Parte Quayle Office Action of 7/14/21 is acknowledged. Claims 1, 6-16, 18, 20-22, 27, 29, 30, 32-43, 49, 57, 58, and 63-86 are currently pending.

Reasons for Allowance

Claims 1, 6-16, 18, 20-22, 27, 29, 30, 32-43, 49, 57, 58, and 63-86 are allowed.
The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the apparatus as recited in the independent claims 1, 29, 49, 58, and 63.
Specifically, all independent claims, as amended, now recite similar new language, the
gist of which is that the fuse is a “time delay” fuse, wherein the controller is reacting on the detected actual electrical current flow through the fuse, which is “above predetermined current rating” of said fuse. These newly added limitations in combination with all remaining limitations of the respective independent claims, render said independent claims and all claims depending therefrom distinguishable from the prior art of record taken alone or in combination.
Furthermore, in the aforementioned reply Applicant contends that, allegedly, “With respect to the reasons for allowance provided in the Ex parte Quayle Action, while the Applicant agrees that the pending claims recite allowable subject matter over the art of record, the paraphrased “gist” of the independent claims as a group that is set forth in the Office Action does Ex parte Quayle Action over-simplify the claimed subject matter to the point of conflicting with some of the claimed subject matter and are unduly limiting for at least some of the claims presented. The reasons for allowance are therefore believed to confuse, rather than clarify, the claimed subject matter actually presented”.
The aforementioned arguments are not persuasive. Firstly, contrary to the Applicant’s position, the gist of the amendments to the independent claims has been described correctly. Though the independent claims 58 and 63 do not explicitly recite the limitation “time delay” (fuse) per se, the functionality recited in said claims is of the “time delay” fuse. Secondly, the Applicant’s arguments appear to be redundant. It was clearly stated in the Ex Parte Quayle Office action (and reiterated herein) that “the allowability resides in the overall structure and functionality of the apparatus as recited in the independent claims 1, 29, 49, 58, and 63… newly added limitations in combination with all remaining limitations of the respective independent claims, render said independent claims and all claims depending therefrom distinguishable from the prior art of record taken alone or in combination”. Therefore, the independent claims have been considered “as a whole” as the law requires.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  . Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anatoly Vortman/
Primary Examiner
Art Unit 2835